Citation Nr: 0124145	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  99-00 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
September 1993.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a June 1998 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for hepatitis was denied.

By a decision dated in July 2000, the Board found that the 
veteran's claim for service connection for hepatitis was well 
grounded and remanded the claim for further evidentiary 
development.  Said development having been completed, the 
case is returned to the Board for further appellate 
consideration.

In August 20001, the veteran's representative submitted a 
request for readjudication of several claims denied by means 
of the July 2000 Board decision on the basis of lack of well 
groundedness.  In particular, this decision denied service 
connection for an eye condition, a heart disorder to include 
a surgical scar, gastroesophageal reflux disease, 
hypertension, recurrent headaches, leg cramps secondary to an 
intestinal disorder, a back disorder, sinusitis and a hay 
fever allergy.  Due to recent changed in the law brought 
forth by the Veterans Claims Assistance Act of 2000 (VCAA), 
this matter of readjudication of these claims is referred to 
the RO.  See 38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).


FINDINGS OF FACT
  
1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no competent evidence that the veteran presently 
has hepatitis.  



CONCLUSION OF LAW

Hepatitis is not shown to have incurred in or been aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1111 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on this claim.  38 U.S.C.A. §§ 5100-
5107 (West Supp. 2000); 66 Fed Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended as 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  See also, McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
personnel records and service medical records are associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist the veteran in obtaining pertinent service 
records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA outpatient treatment and 
VA examination have been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See 38 U.S.C. § 5103A.  

VA has examined the veteran in conjunction with this claim.   
Accordingly, those aspects of the "duty to assist" are 
satisfied.  The veteran has been advised of the evidence that 
would be necessary for him to substantiate his claim, by 
means of the various developmental letters from the RO, as 
well as statements of the case and supplemental statements of 
the case that have been issued during the appellate process.  
See 38 U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)).  In 
particular, the Board notes that by letter dated in September 
2000, the veteran was informed by the RO that certain private 
medical records had been received.  The veteran was asked to 
identify any additional medical treatment and to supply 
necessary authorizations.  The evidence does not show that 
the veteran responded to this request for additional 
information.  Similarly, the veteran has alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

A November 1989 letter to the veteran from the American Red 
Cross informed him that his blood had an elevated level of 
the liver enzyme alanine aminotransferase (ALT).  The letter 
explained to the veteran that "At the present time, the 
significance of an elevation of ALT is uncertain but it may 
indicate the possibility of a transmission of a form of 
hepatitis in the blood."  

Subsequently, the veteran sought follow-up treatment in 
December 1989 at the Naval Hospital in Jacksonville, Florida, 
which ordered a liver and hepatitis profile.  A December 5, 
1989 serology laboratory report indicates a positive test for 
the hepatitis B surface antigen (HBsAg).  However, a 
subsequent December 18, 1989 laboratory report from 
SmithKline Bio-Science Laboratories, Ltd. Indicates a 
negative HBsAg finding.  

A May 1993 separation examination report shows the veteran as 
testing positive for the "hepatitis B antigen."  

In April 1998, the veteran was afforded a VA general medical 
examination.  The examination report indicates that the 
veteran did not complain of a history of hepatitis symptoms.  
A diagnosis of "questionable history of hepatitis B based on 
lab data" was rendered.  

In August 2000, a statement was received from Dr. Scott H. 
Boswell, a private physician.  Dr. Boswell indicated that the 
veteran had an elevated ALT with an abnormal liver.  Attached 
to Dr. Boswell's statement were laboratory findings dating 
from June 1998 to December 1998 showing findings of elevated 
ALT as well as an enlarged liver.  A June 1998 laboratory 
report indicates that the following tests yielded negative 
results: Hepatitis B Surface Antigen; Hepatitis Be Antigen; 
Hepatitis B Core Ab, IgM; Hepatitis B Core Ab, Total; and 
Hepatitis Be Antibody.  A Hepatitis B Surface Antibody 
finding of 0.7 was indicated.  The report indicates that a 
finding of less than 2.1 is considered a negative finding.  

Pursuant to the July 2000 Board decision and remand, the 
veteran was afforded an October 2000 VA liver, gall bladder, 
and pancreas examination in order to ascertain whether the 
veteran had any present hepatitis or residuals thereof.  The 
examination report indicates that the examiner had access to 
the veteran's claims folder and reviewed the veteran's 
medical records.  The examiner noted that the veteran had 
been refused as a blood donor by the Red Cross in the late 
1980s due to an unacceptable ALT level.  The veteran reported 
that he had been tested for hepatitis several times since 
this original episode with differing results.  The examiner 
noted that he had no particular symptoms or complaints 
related to hepatitis.  Physical examination revealed that the 
liver was not palpably enlarged and there was no evidence of 
ascites.  The examiner diagnosed a positive history of 
hepatitis B testing in 1986.  Despite this history, the 
examiner noted that there was no historical or clinical 
indication of active hepatitis and nothing in the history to 
pinpoint the time or etiology of the infection.  

II.  Analysis

The veteran contends that he developed hepatitis as a result 
of his active military service.  After a review of the 
evidence, the Board finds that his contentions are not 
supported by the evidence.  Accordingly, his claim fails. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.305 (2000).  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issue presented by this case because it 
involves a question of medical fact requiring medical 
knowledge or training for its resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

In order to establish service connection for a particular 
disability, the evidence must show that the disability is 
currently manifest.  Brammer v. Derwinski, 3Vet. App. 223, 
225 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to case where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of present disability there 
can be no valid claim.)  

While the veteran contends that he currently has hepatitis, 
he has presented no clinical evidence or opinion indicating 
that he currently has a chronic hepatitis disability.  While 
service medical records indicating conflicting positive and 
negative findings for hepatitis B surface antigen (HBsAg), 
private laboratory findings dating in 1998 are negative for 
hepatitis B.  Similarly, after a review of all the medical 
evidence of record, a VA doctor has opined that the veteran 
had no historical or clinical indication of active hepatitis.  
Accordingly, the Board finds that the evidence does not show 
that the veteran presently has hepatitis.  

The veteran is competent to report his symptoms; however, in 
the absence of evidence indicating that he has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that the veteran's contentions 
with regard to the presence of a current hepatitis disability 
to be of no probative value.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

Since, as set forth above, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hepatitis.  Accordingly, his claim for service 
connection is denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.305.

The Board must point out that the veteran is free to submit 
new and material evidence, and so attempt to reopen his claim 
for service connection, at any time.


ORDER

Service connection for hepatitis is denied.  




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 

